DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1 uses “discharger configured to discharge” in line 2, invokes 112(f) and such is interpreted to include sprayer/discharger/nozzle (as per [0055] of instant pub); similarly, the term “first mover configured to move” in line 4 is interpreted as anything that moves or drives, “a modifier configured to modify” in line 7 is broadly interpreted as anything that modifies the layer formed, including any one or combination of laser, heater, roller, or  platen, and “a second mover configured to move” in line 9 is interpreted as drive/ driver/actuator. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites “the second mover is shared by the plurality of discharge nozzles” in line 4-5. It is unclear whether the term “shared by” meant the second mover also moves the dischargers or in terms of location at a specific position it is located? Applicant is urged to clarify this in the next action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-12, 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Acosta et al (US 2021/0178680 A1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Acosta et al (US 2021/0178680 A1). 
For claim 1, Acosta et al., teach a modeling device (abstract; Fig 4-14, item 60-additive manufacturing system as the modeling device, [0001]-[0067]) comprising:
a discharger configured to discharge a melted modeling material (Fig 4 -14 item 64-nozzle as the discharger which is configured to discharge melted modeling material, also see ([0017]-[0067]);
a first mover configured to move the discharger and a modeling platform on which the modeling material is discharged by the discharger, relative to each other ([0010] states nozzle is movable, thus includes a mover/driver/actuator; [0056]-[0065]);
a modifier configured to modify a layer formed of the modeling material discharged by the discharger (broadly, “modifier” is considered to be anything that modifies the layer formed of the modeling material, such as either one or combination of element considered to be modifier are laser, molds, roller/platen, cooling device that includes heating capabilities; see  [0010]-[0067] states using “moveable molding assembly” which is considered a modifier, molds 82,84, and/or roller/sliding plate, or item 70 which is used to cure the material 72, [0056]-[0060], specifically [0056] recites item 70—laser generator can be mounted together with 80 which is moveable; [0059]  teaches molding assembly 80 using cooling system 86 that also have heating capabilities such the molds 82,84 may remain above certain temperature during molding of the layers 76); 

the second mover is configured to move the modifier along a movement path in which an orientation of the modifier is maintained with respect to a three-axis Cartesian coordinate system ([0010]-[0067], recites using computer/controller to control the movement of the movable molding assembly; it is noted that claim as written does not positively recite that the second mover moves in all three-direction).
Alternatively, even if one disagrees to the 102(a)(2) as rejected above, there is sufficient motivation or suggestion provided in the various embodiments ([0010]-[0065]) to have different sources /types of modifiers either alone or in combinations (including heating, cooling, roller, platen, molds), to vary the layer that is laid via the nozzle, to form 3D object. 
As for claim 2, Acosta et al., further teach wherein the second mover is configured to move the modifier in accordance with a traveling direction of the discharger (see [0010]).
As for claims 3, Acosta et al., further teach stated in the above 102(a)(2) rejection above, wherein the second mover is capable of  moving the modifier (molding assembly) relative to the discharger along a curve that represents a modification position when the discharger moves in any direction from a discharge position of the discharger ([0010]-[0067] states that both nozzle and molding assembly are moveable, and it is used to provide desired surface finish to the article without 
For claim 4-7, Acosta et al teach all the limitations to the claim invention as discussed above including a plurality of modifiers ([0056]-[0065], Figs 4-10, item 82, 84, and/or roller/platen as per [0058]), however, do not explicitly teach having a plurality of second movers corresponding to the plurality of modifiers; plurality of dischargers nozzles.  
It would have been obvious to duplicate parts such as the actuating mechanism where it is integrally used to move all the elements/molds (82,84, roller/platen), to individually move the molds and roller/platen as taught by Acosta, for efficiently forming 3D object. Furthermore, it would have been obvious to duplicate parts such as having plurality of nozzles instead of single one, in order to efficiently extrude material that are distinct for having desired mechanical properties in the final 3D product produced (or to discharge materials for base and 3D object that is formed on the base). See  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign 
As for claim 8, Acosta et al. further teach wherein the modifier is configured to selectively modify a predetermined region of the layer formed of the modeling material ([0010]-[0065] recites molding apparatus selective modify a predetermined region in order to avoid final finishing after material is formed). 
As for claim 9-10, Acosta et al. further teach a measurer configured to measure a temperature of the layer formed of the modeling material, wherein the modifier is configured to heat the layer based on the temperature measured by the measurer ([0060] states sensors 67, 69 configured to measure, temperature, rate of cure, thickness, etc, and monitor various parameters of the laser generator 90, including laser beam 72; see Figs 4-8); wherein the modifier is a light irradiator/heater ([0016][0051] states using laser which is a form of light and heater as claimed; or see [0059] recites cooling system 86 including heating capabilities).
As for claim 11, Acosta et al. further teach modifier is an air blower ([0058]).
Claims 13 – 18, Acosta et al., teaches moving the discharger and the modifier ([0010]-[0065]), however, do not explicitly teach moving direction of the discharger is changed to a different direction, move the discharger and the modifier such that the modifier moves on a trajectory on which the moving direction of the discharger is to be changed, in advance of or following the movement of the discharger.
 It is noted that since Acosta et al teach controller (65; [0061]) used in combination with programmed language/software, to facilitate the movement of the 
As for claim 19, Acosta et al. teach a modeling device (Figs 4-14, item 60-additive manufacturing system) comprising:
 a modifier (movable molding assembly) configured to modify a layer formed of a modeling material discharged by a discharger ([0010]-[0065], discharge = nozzle, modifier = either or combination of 82,84,70,86,72, etc); and a mover (drive which moves the modifier) configured to move the modifier relative to the discharger, wherein the mover is configured to move the modifier along a movement path in which an orientation of the modifier is maintained with respect to a three-axis Cartesian coordinate system.
As for claim 20, Acosta et al. teach a method of causing a discharger to discharge a melted modeling material to deposit a layer ([0010]-[0065]), the method comprising:
causing a modifier (“movable molding assembly” include items 70,72,90,86,82,84, etc) to move along a movement path in which an orientation of the modifier is maintained with respect to a three-axis Cartesian coordinate system, and causing the modifier to modify a lower layer in a traveling direction of the discharger ([0010]-[]0065]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 2020/0361145 A1 (TSAO et al) pertaining to flexible 3D Freeform Techniques, includes mechanisms to provide the required relative movements between the material dispensing head and the base (see [0049]). Also teaches rollers controlled independently to match dispensing volume rate [0108]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925.  The examiner can normally be reached on Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743